        Case 19-45615                   Doc 204             Filed 02/23/21 Entered 02/23/21 10:15:55                                Main Document
   )LOOLQWKLVLQIRUPDWLRQWRLGHQWLI\WKHFDVH
                                                                        Pg 1 of 7
Debtor 1                 %HYHUO\-+ROPHV'LOW]
                         ___B_______B_____BB_________BBBBB___________________________BBBBBBBB_


Debtor 2                 _______BB____________BBBBB_______________BBBBBBBBBBBBBBBBBB_BBBBBBBB_
(Spouse, if filing)

                                        (DVWHUQ'LVWULFWRI0LVVRXUL
8QLWHG6WDWHV%DQNUXSWF\&RXUWIRUWKH:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

             
&DVHQXPEHUBBBBBBBBBBBBBBBBBBBBBBBBBB



 2IILFLDO)RUP 410S1
 1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                                                                                                    

 ,IWKHGHEWRU¶VSODQSURYLGHVIRUSD\PHQWRISRVWSHWLWLRQFRQWUDFWXDOLQVWDOOPHQWVRQ\RXUFODLPVHFXUHGE\DVHFXULW\LQWHUHVWLQWKH
 GHEWRU¶VSULQFLSDOUHVLGHQFH\RXPXVWXVHWKLVIRUPWRJLYHQRWLFHRIDQ\FKDQJHVLQWKHLQVWDOOPHQWSD\PHQWDPRXQW)LOHWKLVIRUP
 DVDVXSSOHPHQWWR\RXUSURRIRIFODLPDWOHDVWGD\VEHIRUHWKHQHZSD\PHQWDPRXQWLVGXHSee Bankruptcy Rule 3002.1.
 1DPHRIFUHGLWRU                                                                                                           
                                                                                                 &RXUWFODLPQR LINQRZQ BBBBBBBBBBBBBBBBBBBBBBB
 :HOOV)DUJR86$+ROGLQJV,QF




                                                                                                 'DWHRISD\PHQWFKDQJH
                                                                                                 Must be at least 21 days after date
                                                                                                 of this notice                            
                                                                                                                                           _____________


                                                                                                 1HZWRWDOSD\PHQW
                                                                                                                                            
                                                                                                                                           $____________BBBB
                                                                                                 Principal, interest, and escrow, if any
 /DVWGLJLWVof any number you use to
 LGHQWLI\WKHGHEWRU¶VDFFRXQW                                    ____
                                                                  ____  ____
                                                                           ____
                                                                              

   3DUW           (VFURZ$FFRXQW3D\PHQW$GMXVWPHQW

     :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VHVFURZDFFRXQWSD\PHQW"

            No
        ✔
            <HV$WWDFKDFRS\RIWKHHVFURZDFFRXQWVWDWHPHQWSUHSDUHGLQDIRUPFRQVLVWHQWZLWKDSSOLFDEOHQRQEDQNUXSWF\ODZ'HVFULEHWKHEDVLV
             IRUWKHFKDQJH,IDVWDWHPHQWLVQRWDWWDFKHGH[SODLQZK\



                                        
             &XUUHQWHVFURZSD\PHQWBBBBBBBBBBBBBBBBB                                                                         
                                                                                                           1HZHVFURZSD\PHQWBBBBBBBBBBBBBBBBB

  3DUW0RUWJDJH3D\PHQW$GMXVWPHQW

     :LOOWKHGHEWRU¶VSULQFLSDODQGLQWHUHVWSD\PHQWFKDQJHEDVHGRQDQDGMXVWPHQWWRWKHLQWHUHVWUDWHRQWKHGHEWRU V
        YDULDEOHUDWHDFFRXQW"
        ✔
            No
            Yes. Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not
             DWWDFKHGH[SODLQZK\



             &XUUHQWLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB                                      1HZLQWHUHVWUDWHBBBBBBBBBBBBBBBBBB

             &XUUHQWSULQFLSDODQGLQWHUHVWSD\PHQW $ ______________BBB_                   1HZSULQFLSDODQGLQWHUHVWSD\PHQW $ ___________BBB____

  3DUW2WKHU3D\PHQW&KDQJH


        :LOOWKHUHEHDFKDQJHLQWKHGHEWRU¶VPRUWJDJHSD\PHQWIRUDUHDVRQQRWOLVWHGDERYH"
           ✔
               No
               Yes. Attach a copy of any documents describing the basis for the change, such as a repayment plan or loan modification agreement.
                (Court approval may be required before the payment change can take effect.)
            5HDVRQIRUFKDQJH



                      &XUUHQWPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB                             1HZPRUWJDJHSD\PHQWBBBBBBBBBBBBBBBBB
                                                                                                 
 Official Form 410S1                                                  1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                              page 1
                     %HYHUO\-+ROPHV'LOW]                                                                  
    Debtor 1  _____BB_________________________________________________      Case number (LINQRZQ) ______________________
   Case    19-45615
              First Name  Doc
                           Middle204
                                      Name Filed     02/23/21
                                               Last Name     Entered 02/23/21    10:15:55 Main Document
                                                             Pg 2 of 7
 3DUW 6LJQ+HUH


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone number.


 &KHFNWKHDSSURSULDWHER[

       I am the creditor.

    ✔
       I am the creditor’s authorized agent.



 ,GHFODUHXQGHUSHQDOW\RISHUMXU\WKDWWKHLQIRUPDWLRQSURYLGHGLQWKLVFODLPLVWUXHDQGFRUUHFWWRWKHEHVWRIP\NQRZOHGJH
 LQIRUPDWLRQDQGUHDVRQDEOHEHOLHI




 8    /s/Jeremy Anthony
      BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
      Signature
                                                                                    02/23/2021
                                                                            'DWHBBBBBBBBBBBBBBB




 Print:BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        Anthony, Jeremy                                                            VP Loan Documentation
                                                                                  BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
        First Name            Middle Name     Last Name              7LWOH


 Company Wells Fargo Bank, N.A.
         _B____________________BB____________________________________

 Address    MAC N9286-01Y
            ___________________________B_________BB______BB______________
            Number                   Street

            1000 Blue Gentian Road
            BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
            $GGUHVV

             Eagan                                   MN      55121-7700
            BBBB_______________________________________________BBBBBBBB__
              City                                       State      ZIPCode



                     800-274-7025                                                  NoticeOfPaymentChangeInquiries@wellsfargo.com
 Contact phone BBBBBBBBBBBBBBBBBBBBBBBBB                                         BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                                                  (PDLO




Official Form 410S1                                       1RWLFHRI0RUWJDJH3D\PHQW&KDQJH                                            page 
       Case 19-45615           Doc 204        Filed 02/23/21          Entered 02/23/21 10:15:55             Main Document
                          UNITED STATES Pg
                                        BANKRUPTCY
                                           3 of 7  COURT
                                                        Eastern District of Missouri


                                                    Chapter 13 No. 1945615
                                                    Judge: Kathy A. Surratt-States

In re:
Beverly J. Holmes-Diltz
                                           Debtor s 

                                           CERTIFICATE OF SERVICE
I hereby certify that this Notice, including all attachments, is being served on or before February 24, 2021 via filing with the US
Bankruptcy Court's CM ECF system or by mailing or providing a copy of this document to a vendor for mailing: By U.S. Postal
Service First Class Main Postage Prepaid or FedEx.


Debtor:                             %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     Beverly J. Holmes-Diltz
                                     4009 Westminster Pl

                                     St Louis MO 63108



                                    %\863RVWDO6HUYLFH)LUVW&ODVV0DLO3RVWDJH3UHSDLGRU)HG([
                                     N/A




Debtor’s Attorney:                  %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     Laurence D. Mass

                                     230 S Bemiston Ave
                                     Suite 1200
                                     Clayton MO 63105


                                    %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     N/A




Trustee:                            %\&RXUW V&0(&)V\VWHPUHJLVWHUHGHPDLODGGUHVV
                                     Diana S. Daugherty
                                     Chapter 13 Trustee
                                     P. O. Box 430908

                                     St. Louis MO 63143

                                                           /s/Jeremy Anthony
                                                           @@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@@
                                                            VP Loan Documentation
                                                            Wells Fargo Bank, N.A.
Case 19-45615              Doc 204       Filed
                                Return Mail        02/23/21 EnteredEscrow
                                              Operations             02/23/21Review10:15:55
                                                                                      Statement     Main Document
                                PO Box 14547
                                Des Moines, IA 50306-4547 Pg 4 of 7 For informational purposes only
                                                                                                Statement Date:                                 February 8, 2021
                                                                                                Loan number:
                                                                                                Property address:
                                                                                                     4009 WESTMINSTER PL
                                                                                                     ST LOUIS MO 63108


                                                                                                Customer Service
                                                                                                      Online                           Telephone
                                                                                                      wellsfargo.com                   1-800-340-0473
               BEVERLY J HOLMES-DILTZ
                                                                                                      Correspondence                   Hours of operation
               ANTUAN DILTZ                                                                           PO Box 10335                     Mon - Fri 7 a.m. - 7 p.m. CT
               4009 WESTMINSTER PL                                                                    Des Moines, IA 50306
               SAINT LOUIS MO 63108-3917                                                              To learn more, go to:
                                                                                                      wellsfargo.com/escrow


                                                                                                         We accept telecommunications relay service calls



     PLEASE NOTE: If you are presently seeking relief (or have previously been granted
     relief) under the United States Bankruptcy Code, this statement is being sent to you
     for informational purposes only. The summaries below are based on the terms of the
     loan and are provided for informational purposes only.
     These amounts are governed by the terms of the loan unless otherwise reduced by an
     order of the bankruptcy court. Because the amounts billed for the escrow items can
     change over time, we review the escrow account at least once per year to ensure there
     will be enough money to make these payments. Once the review is complete, we send
     the escrow review statement, also known as the escrow account disclosure statement.
                                                                                                  The escrow account has a shortage of
     Here's what we found:
          • Required Minimum Balance: The escrow account balance is projected to                               $536.48
             fall below the required minimum balance. This means there is a shortage.

          •   Payments: As of the April 1, 2021 payment, the contractual portion of the
              escrow payment increases.



       Part 1 - Mortgage payment

              Option 1                Pay the shortage amount over 12 months
                                       Previous payment through New payment beginning with
                                       03/01/2021 payment date   the 04/01/2021 payment
                                                                                                     Option 1: No action required
      Principal and/or interest                $2,269.22                 $2,269.22

      Escrow payment                              $555.23                  $622.01               Starting April 1, 2021 the new contractual
      Total payment amount
                                                                                                 payment amount will be $2,891.23
                                              $2,824.45                $2,891.23

              Option 2                Pay the shortage amount of $536.48

                                       Previous payment through New payment beginning with
                                       03/01/2021 payment date   the 04/01/2021 payment
                                                                                                     Option 2: Pay shortage in full
      Principal and/or interest                $2,269.22                 $2,269.22

      Escrow payment                              $555.23                  $577.30               Starting April 1, 2021 the new contractual
      Total payment amount                                                                       payment amount will be $2,846.52
                                              $2,824.45                $2,846.52




                                                            See Page 2 for additional details.


                                             Note: If you are presently seeking relief (or have previously been granted relief) under the United
                                             States Bankruptcy Code, this coupon is being provided for informational purposes only. If your
                                             Chapter 13 plan calls for your Chapter 13 Trustee to make the on-going post-petition mortgage
                                             payments, please contact your attorney or the Trustee’s office before directly sending any
                                             amounts relating to this escrow shortage

                                                                       If you choose to pay the shortage in full as referenced in Option 2, detach this coupon
                                                                       and mail it along with a check for 536.48 to the address that appears on this coupon.
       BEVERLY J HOLMES-DILTZ
       ANTUAN DILTZ                                                    This payment must be received no later than April 1, 2021.


                   Wells Fargo Home Mortgage
                   PO Box 10394
                   Des Moines, IA 50306-0394




              708                           4 10 02 00273068 00284652 00326716 00053648 4
                                                                                                                                                  Page 2 of 3
                                                                                                                           Loan Number:
Case 19-45615              Doc 204
                                 Filed 02/23/21 Entered 02/23/21 10:15:55                                                                 Main Document
          Part 2 - Payment calculations      Pg 5 of 7
     For the past review period, the amount of the escrow items was $6,912.36. For the coming year, we expect the amount paid from escrow to be
     $6,927.62.

     How was the escrow payment calculated?
     To determine the escrow payment, we add the projected escrow items to be paid over the next 12 months. We base these projected amounts on any
     escrow items that may have been paid in the past and any future anticipated payments to be made. We then divide the amounts by 12 payments to
     determine the escrow amount.

     The chart below includes any actual escrow disbursements as well as any shortage that may have been identified for the past three analysis periods up
     through the date of the analysis.



     Escrow comparison

                                                                                                                                            New monthly
                                        10/17 - 09/18     05/18 - 04/19        08/19 - 02/21   04/21 - 03/22
                                                                                                                           # of               escrow
                                          (Actual)          (Actual)             (Actual)       (Projected)
                                                                                                                          months              amount

     Property taxes                          $4,004.43          $4,073.81          $4,182.36      $4,197.62        ÷         12       =          $349.80
     Property insurance                      $2,601.00         $2,589.00           $2,730.00      $2,730.00        ÷         12       =          $227.50
     Total taxes and insurance               $6,605.43          $6,662.81          $6,912.36      $6,927.62        ÷         12       =          $577.30
     Escrow shortage                             $0.00             $0.00              $0.00        $536.48         ÷         12       =           $44.71**

     Total escrow                            $6,605.43          $6,662.81          $6,912.36      $7,464.10        ÷         12       =          $622.01


     **
      This amount is added to the payment if Option 1 on page 1 is selected.


     Projected escrow account activity over the next 12 months
     To determine if there will be a shortage or overage in the account, we calculate whether the amount of the lowest projected escrow balance will be
     greater or less than the required minimum balance. This is determined by subtracting the required minimum balance from the lowest projected
     balance. If the outcome is positive, there is an overage. If it is negative, there is a shortage. The calculation is below:


                                                                                                       (Calculated in Part 3 - Escrow account projections
     Lowest projected escrow balance April, 2021                                     -$178.75          table)

     Bankruptcy adjustment‡                                              +           $796.87

     Minimum balance for the escrow account†                              -         $1,154.60          (Calculated as: $577.30 X 2 months)


     Escrow shortage                                                     =           -$536.48


     ‡
      This adjustment of $796.87, is the remaining amount of the pre-petition escrow shortage included in our proof of claim being paid through the
     confirmed bankruptcy plan.
     †
      The minimum balance includes a cash reserve to help cover any increase in taxes and/or insurance. To calculate the cash reserve for the escrow
     account, we add the yearly escrow payments, and divide by 12. We take this amount and multiply it by 2 as allowed by state laws and/or the mortgage
     contract to determine the cash reserve.
                                                                                                                                                                 Page 3 of 3
Case 19-45615               Doc 204                Filed 02/23/21 Entered 02/23/21 10:15:55     Main Document
                                                                                       Loan Number:

                                                               Pg 6 of 7
       Part 3 - Escrow account projections
     Escrow account projections from April, 2021 to March, 2022
                                                What we
                    Payments to                 expect to                                                                   Projected escrow        Balance required
     Date             escrow                     pay out         Description                                                    balance              in the account
     Mar 2021                                                    Starting balance                                                 $1,973.95                   $3,307.30
     Apr 2021               $577.30                $2,730.00     STATE FARM INS                                                   -$178.75                $1,154.60
     May 2021            $577.30                      $0.00                                                                        $398.55                    $1,731.90
     Jun 2021            $577.30                      $0.00                                                                        $975.85                    $2,309.20
     Jul 2021            $577.30                      $0.00                                                                       $1,553.15                   $2,886.50
     Aug 2021            $577.30                      $0.00                                                                       $2,130.45                   $3,463.80
     Sep 2021            $577.30                      $0.00                                                                       $2,707.75                   $4,041.10
     Oct 2021            $577.30                      $0.00                                                                      $3,285.05                    $4,618.40
     Nov 2021            $577.30                      $0.00                                                                      $3,862.35                    $5,195.70
     Dec 2021            $577.30                   $4,197.62     ST LOUIS CITY                                                     $242.03                    $1,575.38
     Jan 2022            $577.30                      $0.00                                                                        $819.33                    $2,152.68
     Feb 2022            $577.30                      $0.00                                                                       $1,396.63                   $2,729.98
     Mar 2022            $577.30                      $0.00                                                                       $1,973.93                   $3,307.28

     Totals            $6,927.60                   $6,927.62



       Part 4 - Escrow account history
     Escrow account activity from August, 2019 to March, 2021
                            Deposits to escrow                     Payments from escrow                                                       Escrow balance
        Date       Actual      Projected Difference            Actual   Projected Difference                Description           Actual         Projected Difference
     Aug 2019                                                                                            Starting Balance        -$9,507.64       $2,776.20     -$12,283.84
     Aug 2019         $0.00           $555.23     -$555.23         $0.00            $0.00       $0.00                            -$9,507.64       $3,331.43     -$12,839.07

     Sep 2019         $0.00           $555.23     -$555.23         $0.00            $0.00       $0.00                            -$9,507.64      $3,886.66      -$13,394.30

     Oct 2019         $0.00           $555.23     -$555.23         $0.00            $0.00       $0.00                            -$9,507.64       $4,441.89     -$13,949.53

     Nov 2019         $0.00           $555.23     -$555.23         $0.00            $0.00       $0.00                            -$9,507.64       $4,997.12     -$14,504.76

     Dec 2019         $0.00           $555.23     -$555.23     $4,182.36     $4,073.81        $108.55    ST LOUIS CITY          -$13,690.00       $1,478.54     -$15,168.54

     Jan 2020         $0.00           $555.23     -$555.23         $0.00            $0.00       $0.00                           -$13,690.00       $2,033.77     -$15,723.77

     Feb 2020         $0.00           $555.23     -$555.23         $0.00            $0.00       $0.00                           -$13,690.00      $2,589.00      -$16,279.00

     Mar 2020         $0.00           $555.23     -$555.23     $2,730.00            $0.00   $2,730.00    STATE FARM INS         -$16,420.00       $3,144.23     -$19,564.23

     Apr 2020         $0.00           $555.23     -$555.23         $0.00     $2,589.00      -$2,589.00   STATE FARM INS         -$16,420.00       $1,110.46     -$17,530.46

     May 2020         $0.00           $555.23     -$555.23         $0.00            $0.00       $0.00                           -$16,420.00       $1,665.69     -$18,085.69

     Jun 2020         $0.00           $555.23     -$555.23         $0.00            $0.00       $0.00                           -$16,420.00      $2,220.92      -$18,640.92

     Jul 2020         $0.00           $555.23     -$555.23         $0.00            $0.00       $0.00                           -$16,420.00       $2,776.15     -$19,196.15

     Nov 2020      $1,384.38           $0.00     $1,384.38     $4,197.62            $0.00    $4,197.62   ST LOUIS CITY           -$19,233.24      $2,776.15    -$22,009.39

     Jan 2021       $461.46            $0.00       $461.46         $0.00            $0.00       $0.00                            -$18,771.78      $2,776.15     -$21,547.93

     Feb 2021     $20,190.50           $0.00    $20,190.50         $0.00            $0.00       $0.00                              $1,418.72      $2,776.15      -$1,357.43
     (estimate)

     Mar 2021       $555.23            $0.00       $555.23         $0.00            $0.00       $0.00                              $1,973.95      $2,776.15       -$802.20
     (estimate)

     Totals       $22,591.57      $6,662.76      $15,928.81    $11,109.98    $6,662.81       $4,447.17




     Wells Fargo Home Mortgage is a division of Wells Fargo Bank, N.A. ©2019 Wells Fargo Bank, N.A. All rights
     reserved. NMLSR ID 399801 9/19
Case 19-45615   Doc 204   Filed 02/23/21 Entered 02/23/21 10:15:55   Main Document
                                      Pg 7 of 7
